Case 1:19-cv-00128-MN-SRF Document 92 Filed 02/23/21 Page 1 of 1 PageID #: 1740




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE
  IN RE: ASBESTOS LITIGATION                     )
                                                 )
  ADA CARNES, et al.,                            )
                                                 )
                         Plaintiffs,             )
                                                 )
                  v.                             )   C.A. No. 19-128 (MN) (SRF)
                                                 )
  CRANE CO., et al.                              )
                                                 )
                         Defendants.             )
                 ORDER ADOPTING REPORT AND RECOMMENDATION
        At Wilmington, this 23rd day of February 2021:

        WHEREAS, on February 8, 2021, Magistrate Judge Fallon issued a Report and

 Recommendation (“the Report”) (D.I. 91) in this action, recommending that the Court grant the

 motion for summary judgment of Defendant General Dynamics Corporation (D.I. 81); and

        WHEREAS, no party filed objections to the Report pursuant to 72(b)(2) of the Federal

 Rules of Civil Procedure in the prescribed period for the above motion, and the Court finding no

 clear error on the face of the record.

        THEREFORE, IT IS HEREBY ORDERED that the Report and Recommendation is

 ADOPTED. Defendant General Dynamics Corporation’s Motion for Summary Judgment (D.I.

 81) is GRANTED.

        The Clerk of Court is HEREBY DIRECTED to enter JUDGMENT in favor of Defendant

 General Dynamics Corporation and against Plaintiffs Ada Carnes, Individually and as Personal

 Representative of the Estate of Arthur L. Carnes, Deceased, Craig Carnes, Daniel Carnes, and

 Glenn Carnes.


                                                     The Honorable Maryellen Noreika
                                                     United States District Judge
